DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16  is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Greiser US 2011/0181285 A1.

Regarding claim 1, Greiser teaches a method of performing magnetic resonance, MR, imaging for generating a plurality of T1 maps (fig. 3, T1 map for a slice, par. [0028]), of separate regions of interest (each slice)of a subject along a first spatial axis, the method comprising:  5generating a plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), each MR pulse sequence being for imaging a respective one of the separate regions of interest of the subject (fig. 3, slices (1, 2, 3) , par. [0047]), wherein generating each MR pulse sequence (one of 301, 302 or 303) of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]) comprises:(a) generating a spatially selective preparation pulse (slice-selective inversion pulse 310, par. [0048]-[0049]) for exciting the region of interest 10of the subject (fig. 3, one of slice 1 or 2 or 3, par. [0048]), the generating comprising generating an excitation pulse at the same time as generating a magnetic field gradient along the first spatial axis; (b) generating a plurality of imaging sequences (fig. 2, plurality of imaging sequences 311, 312 and 313, par. [0048], [0051]), following the application of the spatially selective preparation pulse, the plurality of imaging sequences being for imaging the region of interest (fig. 2, region of interest, par. [0051]-[0052]) of the subject (fig. 1, subject P, par. [0055]); and  15(c) acquiring MR imaging data (fig. 3, MR image , par. [0050]) during the generation of the plurality of imaging sequences(fig. 2, stp. 203-207, par. [0055]-[0058]), (fig. 3, readout step 311, 312 and 313, par. [0047]-[0051]); and generating, for each region of interest (fig. 3, one of slice 1 or 2 or 3, par. [0048]) the T1 map (par. [0028], [0055]) (clm. 1), for the region of interest from the MR imaging data (par. [0028], [0055]) acquired during the associated MR pulse sequence (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), wherein the plurality of MR pulse sequences are generated during a period not 20exceeding 30 seconds (fig. 3, with high precision, 19-heart beats equivalent to 19 seconds with a heartbeat rate of 60 beats per minute, par. [0056]).

Regarding claim 2, Greiser teaches wherein the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047], [0053]), are generated during a period not exceeding 20 seconds (fig. 3, 19-heart beats equivalent to 19 seconds with a heartbeat rate of 60 beats per minute, par. [0056]).  

Regarding claim 3, Greiser teaches wherein the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301 and 302, par. [0053]), are generated during a period of between 2 and 14 seconds (fig. 3, without high precision 11-heart beats equivalent to 11 seconds with a heartbeat rate of 60 beats per minute, par. [0053]) (clm. 1).

25 Regarding claim 4, Greiser teaches wherein the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301 and 302, par. [0047] [0053]), comprise between 2 and 12 MR pulse sequences (fig. 3, with high precision, 19-heart beats equivalent to 19 seconds with a heartbeat rate of 60 beats per minute, par. [0055]-[0056]).  

Regarding claim 5, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047] [0055]), the magnetic field gradient along the first spatial axis is a slice-selective magnetic field gradient (slice selection gradient, par. [0051]).  

Regarding claim 6, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), the excitation pulse is an inversion pulse (inversion pulse, par. [0041]), or a saturation pulse, or a combination of saturation and inversion pulses.  
Regarding claim 9, Greiser teaches wherein, for at least one of the plurality of 15MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), fig. 3, plurality of imaging sequences 311, 312 and 313, par. [0048], [0051]) is generated during a different cardiac cycle of the subject (fig. 3, two successive cardiac cycles by means of the line groups 330 and 331, par. [0048]).  

Regarding claim 10, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), a first of the plurality of imaging sequences (fig. 2, plurality of imaging sequences 311, 312 and 313, par. [0048], [0051]) is generated during the same cardiac cycle (fig. 3, par. [0044], [0048]) as the generation of the spatially selective preparation pulse (fig. 3, elm. 310, par. [0049]).  

20 Regarding claim 11, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), a first of the plurality of imaging sequences (fig. 2, plurality of imaging sequences 311, 312 and 313, par. [0048], [0051]) is generated during a different cardiac cycle to the generation of the spatially selective preparation pulse (fig. 3, two successive cardiac cycles by means of the line groups 330 and 331, par. [0048]).  

Regarding claim 12, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), the spatially selective preparation pulse and/or the plurality of imaging 25sequences (fig. 2, plurality of imaging sequences 311, 312 and 313, par. [0050]) are each triggered EKG triggering, par. [0044], [0048]).  

Regarding claim 13, Greiser teaches wherein at least one of the T1 maps is a cardiac T1 map (T1 map, par. [0053]).  

Regarding claim 14, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), the plurality of imaging sequences comprise balanced gradient pulse trains (b-SSFP (Balanced Steady State Free Precision) sequence, par. [0014], [0050]).  

Regarding claim 15, Greiser teaches wherein, for at least one of the plurality of MR pulse sequences, the plurality of imaging sequences are balanced steady-state free precession, 5bSSFP, type sequences (fig. 3, readout step 311-313 a True FISP sequence (which is also called a balanced SSFP sequence), par. [0050]). 

Regarding claim 16, Greiser teaches a magnetic resonance (MR) apparatus (fig. 1, elm. 100, par. [0040]), for generating a plurality of T1 maps (fig. 3, T1 map for a slice, par. [0028], [0043]), of separate regions of interest (each slice), of a subject (fig. 1, elm. 11, par. [0040]), along a first spatial axis, the apparatus comprising: a gradient system (fig. 1, elm. 14, par. [0040]), to apply a magnetic field gradient; an excitation system (fig. 1, elm. 15-17, par. [0040]-[0042]), to apply an excitation pulse to the subject and to receive signals (MR signals, par. [0042]), 10from the subject; and a fig. 1, elm. 14, par. [0040]),to receive the signals from the excitation system, the computing system (fig. 1, elm. 18, par. [0043]), to execute program code to (“computer or evaluation unit that evaluates acquired MR signals or, respectively, MR data. On the one hand, image data can thereby be reconstructed from the raw MR data by means of a Fourier transformation” implicit use program code, par. [0043]): control the gradient system and the excitation system to generate a plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), each MR pulse sequence being for imaging a respective one of 15the separate regions (fig. 3, slices (1, 2, 3) , par. [0047]), of interest of the subject (11), wherein to generate each MR pulse sequence of the plurality of MR pulse sequences, the computing system (18) is configured to execute program code to (computerized control unit, par. [0043], clm. 1): (a) control the gradient system (fig. 1, elm. 17, par. [0040]), and the excitation system (fig. 1, elm. 17, par. [0041]), to generate a spatially selective preparation pulse (180.degree. inversion pulse, par. [0041]) for exciting the region of interest of the subject, the 20spatially selective preparation pulse comprising an excitation pulse and a magnetic field gradient along the first spatial axis (fig. 1, elm. 17, par. [0040]), the magnetic field gradient being generated at the same time as the excitation pulse (fig. 2, stp. 201-203, par. [0046]-[0048]); (b) control the gradient system and excitation system to generate a plurality of imaging sequences following the application of the spatially selective preparation 25pulse (slice-selective inversion pulse 310, par. [0048]-[0049]), the plurality of imaging sequences being for imaging the region of interest of the subject; (fig. 2, stp. 203-204, par. [0048]-[0048]) and (c) control the excitation system to acquire MR imaging data (fig. 3, MR image , par. [0050]) (fig. 2, stp. 203-205, par. [0053]-[0055]); and wherein the computing system (fig. 1, elm. 18, par. [0043]), is configured to execute code to generate (computerized control unit, clm. 1), for each region of interest, the T1 map (par. [0028], [0055]) (clm. 1), for the region of interest from the MR imaging data acquired during the associated MR pulse sequence  wherein the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]) are generated during a period not 5exceeding 30 seconds(19-heart beats equivalent to 19 seconds with a heartbeat rate of 60 beats per minute, par. [0056]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiser in view of Xue et al. US 2013/0272591 A1 (hereinafter referred to as Xue).

Regarding claim 17, Greiser does not teach a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer of a magnetic resonance (MR) apparatus, and said programming instructions causing said computer to:
fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]), each MR pulse sequence being for 10imaging a respective one of the separate regions of interest (fig. 3, slices (1, 2, 3) , par. [0047]), of the subject, wherein generating each MR pulse sequence of the plurality of MR pulse sequences comprises:(a) (fig. 2, stp. 203, par. [0048]) generate a spatially selective preparation pulse (180.degree. inversion pulse, par. [0041]) for exciting the region of interest (fig. 3, one of slice 1 or 2 or 3, par. [0048]) of the subject, the generating comprising generating an excitation pulse (inversion pulse) at the 15same time as generating a magnetic field gradient along the first spatial axis (par. [0040]); (b) generate a plurality of imaging sequences (fig. 3, readout step 311, 312 and 313, par. [0047]-[0051]) following the application of the spatially selective preparation pulse (slice-selective inversion pulse 310, par. [0048]-[0049]), (fig. 2, stp. 203, par. [0048]) the plurality of imaging sequences (311, 312 and 313) being for imaging the region of interest (each slice) of the subject (fig. 1, elm. 11, par. [0040]); and (c) acquire MR imaging data (fig. 3, MR image , par. [0050]) during the generation of the plurality of imaging 20sequences (fig. 2, stp. 203-207, par. [0055]-[0058]),
 (fig. 3, readout step 311, 312 and 313, par. [0047]-[0051]); and generating, for each region of interest (fig. 3, one of slice 1 or 2 or 3, par. [0048]), the T1 map (par. [0028], [0055]) (clm. 1), for the region of interest from the MR imaging data (par. [0028], [0055]) acquired during the associated MR pulse sequence, wherein the plurality of MR pulse sequences (fig. 3, three acquisition sequences 301, 302 and 303, par. [0047]) are generated during a period not exceeding 30 seconds (19-heart beats equivalent to 19 seconds with a heartbeat rate of 60 beats per minute, par. [0056]).
 (par. [0104]), computer-readable data storage medium (fig. 3, elm. 28, par. [0102]) encoded with programming instructions, said storage medium being loaded into a computer of a magnetic resonance (MR) apparatus, and said programming instructions causing said computer (fig. 3, elm. 26, par. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for phase sensitive T1 mapping in magnetic resonance, as taught in Xue in modifying the apparatus of Greiser. The motivation would be to optimize and automate workflow. Control by software is more reliable because it is less hardware dependent and thus less susceptible to failure due to physical wear and tear. Additionally, a system whose control is predominately software based is less expensive to service since there are less components which may fail (e.g., problem diagnostics are simpler since there are fewer items to consider). Field upgrades to the system also are made easier through software since it can be remotely downloaded to the target system.

Allowable Subject Matter
Claims 7 and 8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the limitations “wherein, for at least one of the plurality of MR pulse sequences, the spatially selective preparation pulse is generated to excite the region of interest of the subject and adjacent regions of the subject, and wherein the total thickness of the region excited by the spatially selective preparation pulse has a thickness exceeding the thickness of the region of interest.” are neither taught not suggested by Greiser ‘285, nor Greiser in view of Xue ‘591.
See paragraph [0043] of applicant’s specification, “It will be appreciated that the thickness of the region excited by the spatially selective preparation pulse (T.sub.Total) depends on the bandwidth of the excitation pulse and the magnitude of the magnetic field gradient applied along the first spatial axis. Generally, the thickness of the region (T.sub.Total) excited by the pulse is equal to the bandwidth of the excitation pulse divided by the magnitude of the magnetic field gradient times a constant known as the gyro-magnetic ratio. A longer duration of excitation pulse in time means a smaller bandwidth, and thus a thinner region is excited (if the magnetic field gradient is kept constant). A shorter duration of excitation pulse in time means a larger bandwidth, and thus a thicker region is excited (if the magnetic field gradient is kept constant). A larger magnetic field gradient in magnitude also results in a thinner region being excited (if the bandwidth of the pulse is kept constant, while a smaller magnetic field gradient in magnitude results in a thicker region of interest being excited (if the bandwidth of the pulse is kept constant).”
Regarding claim 8, the limitations “wherein, for at least one of the plurality of MR pulse sequences, the total thickness of the region excited by the spatially selective preparation pulse has a thickness T.sub.Total which is N times the thickness of the region of the interest T.sub.ROI imaged by the plurality of imaging sequences, where N is a number between 1 and 50.”  are neither taught not suggested by Greiser ‘285, nor Greiser in view of Xue ‘591.
See Paragraph [0051] of applicant’s specification, “Exciting an area T.sub.Total having a thickness N times thicker than the region of interest T.sub.ROI to be imaged is beneficial in accounting for motion of the subject during the imaging sequences. In particular, due to motion, e.g. cardiac or respiratory motion, a region of the subject that was outside of the region of interest when the preparation pulse was applied may move into the region of interest when one of the imaging sequences is generated. If the preparation pulse only excited the tissue originally within the region of interest, then useful image data for the part of the subject that has moved into the region of interest would not be obtainable. Therefore, by exciting a region slightly larger than the region of interest this problem is mitigated. It will be appreciated that still only a small region of the subject is excited by the preparation pulse, and this still contrasts with existing approaches where all of the tissue of the subject was excited by the preparation pulse, i.e. because the preparation pulse was not selective. This may help correct for all types of motion that can be encountered. This includes cardiac motion between the time the preparation pulse is applied and the imaging sequences are applied, and cardiac motion variability due to variation of heart rate, and respiratory motion (due to incorrect breath-holds).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866